        Case 2:18-cv-05623-MMB Document 168 Filed 07/17/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                    |
LONTEX CORPORATION,                                 |     Civil Action No.: 18-cv-5623
                             Plaintiff,             |
                                                    |     (Hon. Michael M. Baylson)
       v.                                           |
                                                    |     ORAL ARGUMENT REQUESTED
NIKE, INC.,                                         |
                             Defendant.             |
                                                    |
                DEFENDANT NIKE, INC.’S MOTION FOR SANCTIONS

       Pursuant to Rules 26, 30, and 45 of the Federal Rules of Civil Procedure and the Court’s

inherent authority, Defendant NIKE, Inc. (“NIKE”) respectfully moves for sanctions against

Plaintiff Lontex Corporation and its counsel. NIKE further requests an award of costs and fees

incurred in connection with filing this Motion and other relief set out in the proposed Order

attached to this Motion. In support of this Motion, NIKE submits the attached Memorandum of

Law and the Declaration of Marc E. Miller and the exhibits thereto.

       July 17, 2020                                Respectfully submitted,

                                                    By:   /s/ Gina L. Durham
                                                    DLA PIPER LLP (US)
                                                    Gina L. Durham (pro hac vice)
                                                    555 Mission Street, Suite 2400
                                                    San Francisco, CA 94105
                                                    Frank W. Ryan (pro hac vice)
                                                    Andrew J. Peck (pro hac vice)
                                                    Marc E. Miller (pro hac vice)
                                                    1251 Avenue of the Americas
                                                    New York, NY 100201
                                                    Ben C. Fabens-Lassen
                                                    1650 Market Street, Suite 5000
                                                    Philadelphia, PA 19103
                                                    Attorneys for Defendant NIKE, Inc.
